United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                               June 3, 2003
                                FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk
                                            No. 02-10921
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                       Plaintiff-Appellee,

                                                  versus

FERRELL DAMON SCOTT,

                                                                                     Defendant-
                                                           Appellant.

                          --------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Northern District of Texas
                                     USDC No. 3:00-CR-141-1-G
                          --------------------------------------------------------

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Ferrell Damon Scott pleaded guilty and was convicted of theft of interstate shipment and

aiding and abetting in violation of 18 U.S.C. §§ 2, 659. He appeals the district court’s denial of his

motions to dismiss his indictment for violation of the Speedy Trial Act and impermissible post-

indictment prosecutorial delay in violation of the Sixth Amendment.

       The district court denied the motions as untimely pursuant to FED. R. CRIM. P. 12(c) and (f)

and alternatively on the merits. Scott does not address or contest the district court’s procedural

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
ruling in his brief. This court “will not raise and discuss legal issues that [Scott] has failed to assert.”

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Therefore,

because Scott has not addressed the procedural issue, he has thus abandoned this issue on appeal.

E.g., Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Additionally, because the procedural

ruling presents an independent, unchallenged basis for affirming the district court’s decision, we

affirm the dismissal on the procedural ground noted by the district court and need not analyze the

underlying merits of Scott’s motions. Cf. Walker v. Thompson, 214 F.3d 615, 624-25 (5th Cir.

2000) (district court dismissed claim on procedural ground and on merits; although procedural ruling

was in error, failure to brief district court’s decision regarding merits constituted abandonment on

appeal, and dismissal was affirmed).

        The judgment of the district court is therefore AFFIRMED.




                                                   -2-